     Case: 1:20-cv-07218 Document #: 51 Filed: 05/12/21 Page 1 of 3 PageID #:2271



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

GRUMPY CAT LIMITED,                                       )
                                                          )   Case No. 20-cv-7218
                Plaintiff,                                )
                                                          )
                                                          )    Judge John Robert Blakey
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
                Defendants.                               )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT
LIMITED hereby dismisses with prejudice all causes of action in the complaint as to the Defendants
identified below and in Schedule A. No motions are pending relative to these Defendants. Each party
shall bear its own attorney’s fees and costs.
        No.     Defendant
        25      Hemingwi Monlyi
        54      Hobart dfgrwe
        73      Huai Hua Shi Chong Guang Shang Mao Co., Ltd
        75      hualing301
        139     JianZhu Min
        179     Judithgfgus
        201     Kevinhdjra
        206     KIMDFACE US

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
   Case: 1:20-cv-07218 Document #: 51 Filed: 05/12/21 Page 2 of 3 PageID #:2272



                               Respectfully submitted,
Dated: May 12, 2021            By:    s/Michael A. Hierl               _
                                      Michael A. Hierl (Bar No. 3128021)
                                      William B. Kalbac (Bar No. 6301771)
                                      Hughes Socol Piers Resnick & Dym, Ltd.
                                      Three First National Plaza
                                      70 W. Madison Street, Suite 4000
                                      Chicago, Illinois 60602
                                      (312) 580-0100 Telephone
                                      mhierl@hsplegal.com

                                      Attorneys for Plaintiff
                                      GRUMPY CAT LIMITED
    Case: 1:20-cv-07218 Document #: 51 Filed: 05/12/21 Page 3 of 3 PageID #:2273



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on May 12, 2021.



                                                          s/Michael A. Hierl
